[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          FEB 04, 2010
                                     No. 09-11079                          JOHN LEY
                               ________________________                  ACTING CLERK


                       D. C. Docket No. 07-01599-CV-T-26-TGW

WILLIAM C. BROWN,


                                                                          Plaintiff-Appellant,

                                            versus

PROGRESS ENERGY,

                                                                        Defendant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                     (February 4, 2010)

Before TJOFLAT and BARKETT, Circuit Judges, and BARZILAY,* Judge.

PER CURIAM:


       *
         Honorable Judith M. Barzilay, Judge of the United States Court of International Trade,
sitting by designation.
          William Brown appeals an adverse summary judgment in favor of his

employer, Progress Energy (“Progress”), on Brown’s claims that he was subjected

to a racially hostile work environment and denied training in violation of 42 U.S.C.

§ 1981 and the Thirteenth Amendment to the United States Constitution.1 Brown

argues that he has presented a genuine issue of material fact as to whether he was

subject to a racially hostile work environment during his 2002-2006 apprenticeship

as a lineman at Progress. He further contends that the district court erred as a

matter of law in holding that, absent proof of a denial of promotional opportunities,

he cannot establish that Progress’s failure to train him constituted an adverse

employment action. Finally, Brown challenges the district court’s conclusion that

Progress was not vicariously liable for the hostile work environment or failure to

train.2


          1
          Section 1981 protects an individual’s right to be free from racial discrimination in the
“making, performance, modification, and termination of contracts, and the enjoyment of all
benefits, privileges, terms, and conditions of the contractual relationship.” We analyze
employment discrimination cases brought pursuant to § 1981 using the same substantive analysis
as those brought pursuant to Title VII of the Civil Rights Act of 1964. Standard v. A.B.E.L.
Servs., Inc., 161 F.3d 1318, 1330 (11th Cir. 1998).
          2
          We review de novo a district court’s grant of summary judgment, applying the same
legal standards as the district court. See Whatley v. CNA Ins. Cos., 189 F.3d 1310, 1313 (11th
Cir. 1999). Under Federal Rule of Civil Procedure 56(c):

          [s]ummary judgment is appropriate if the evidence before the court shows that
          there is no genuine issue as to any material fact and that the moving party is
          entitled to a judgment as a matter of law. In making this determination, the court
          must view all evidence and make all reasonable inferences in favor of the party
          opposing summary judgment.

                                                   2
       We have reviewed the entire record and conclude that Brown’s hostile work

environment claim is based on his subjective perception and speculation rather

than on specific facts from which a reasonable jury could find that he was

subjected to a discriminatorily hostile work environment because of his race.

           Likewise, insufficient facts were presented with respect to Brown’s failure

to train claim. Although a failure to train claim is not necessarily dependent on a

showing of an additional adverse employment action, the evidence presented here

is insufficiently concrete to establish as a matter of fact that Brown was actually

denied otherwise available training, because of his race, over the course of his

apprenticeship. Rather, it is undisputed that the senior lineman about whom Brown

complains was notoriously reluctant to provide training to any of the apprentices in

his crew, a source of frustration to white apprentices as well.3

       AFFIRMED.




The mere existence of some factual dispute will not defeat summary judgment unless that
dispute is material to an issue affecting the outcome of the case. The relevant rules of
substantive law dictate the materiality of a disputed fact. A genuine issue of material fact does
not exist unless there is sufficient evidence favoring the nonmoving party for a reasonable jury to
return a verdict in its favor. Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995) (citation
omitted).
       3
          Because we have concluded that Brown has not presented a genuine issue of material
fact as to his hostile work environment and failure to train claims, we do not reach the district
court’s alternate conclusion that Progress cannot be held vicariously liable for the alleged
violations.

                                                 3